Citation Nr: 1001100	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  07-34 616A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased initial rating for diabetes 
mellitus type II, currently rated as 20 percent disabling.  

2.  Entitlement to a separate compensable rating for erectile 
dysfunction.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1967 to 
February 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2007 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that granted 
service connection and awarded a 20 percent disability rating 
for diabetes mellitus type II, effective October 27, 2005, 
and awarded special monthly compensation based on loss of use 
of a creative organ.  The Board remanded this claim for 
additional development in March 2009.  The Veteran testified 
before the Board in August 2009.  


FINDINGS OF FACT

1.  Since October 27, 2005, the effective date of service 
connection, the Veteran's diabetes mellitus has been 
manifested by the need for oral hypoglycemic agents and 
dietary restrictions.  He has not required the use of 
insulin, and his physical activity has not been clinically 
regulated.  

2.  Erectile dysfunction is manifested by mild loss of 
erectile power, but without visible deformity of the penis, 
and the Veteran is currently in receipt of special monthly 
compensation based on loss of use of a creative organ.


CONCLUSIONS OF LAW

1.  The criteria for an increased initial rating for diabetes 
mellitus type II have not been met since October 27, 2005.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.119, Diagnostic 
Code (DC) 7913 (2009).

2.  The criteria for a separate compensable rating for 
erectile dysfunction have not been met.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.321(b)(1), 4.115B, Diagnostic Code (DC) 7522 
(2009). 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Ratings for service-connected disabilities are determined by 
comparing the symptoms the Veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities which is based, as far as practically can be 
determined, on average impairment in earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher rating is assigned 
if the disability more closely approximates the criteria for 
the higher rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2009).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2009).  
Also, when making determinations as to the appropriate rating 
to be assigned, VA must take into account the Veteran's 
entire medical history and circumstances.  38 C.F.R. § 4.1 
(2009); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The 
Board will also consider entitlement to staged ratings to 
compensate for times since filing the claim when the 
disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Diabetes Mellitus Type II 

A 20 percent rating is warranted for diabetes mellitus 
requiring insulin and a restricted diet, or an oral 
hypoglycemic agent and a restricted diet.  A 40 percent 
rating is warranted for diabetes mellitus requiring insulin, 
restricted diet, and regulation of activities.  A 60 percent 
rating is warranted for diabetes mellitus requiring insulin, 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  A 100 percent rating is 
warranted for diabetes mellitus requiring more than one daily 
injection of insulin, restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.  38 C.F.R. § 4.119, Diagnostic Code (DC) 7913 
(2009).

Post-service VA and private medical records dated from 
January 2000 to August 2009 show that the Veteran received 
intermittent treatment for his diabetes mellitus type II.  
His physicians advised him to follow a restricted diet for 
control of his diabetes mellitus at least as early as 
February 2000.  A September 2008 VA medical report revealed 
that the Veteran had received weight education, nutrition 
education, and exercise teaching as part of his diabetic diet 
education.

Regarding the second criterion for an increased rating, the 
evidence reflects that the Veteran has only been taking oral 
hypoglycemic agents to control his diabetes mellitus.  He 
testified at an August 2009 travel board hearing that he had 
been prescribed several different types of oral medication in 
order to prevent him from having to take insulin injections 
as part of his control regimen.  According to an August 2007 
VA medical report, the Veteran takes three types of oral 
hypoglycemic agents daily.  Additionally, there is no 
evidence that the Veteran has had any ketoacidosis or 
hypoglycemic reactions.  

In addressing the third criterion for a higher rating, there 
is no evidence in this case that the Veteran has been 
prescribed or advised to avoid strenuous occupational and 
recreational activities.  61 Fed. Reg. 20,440, 20,446 (May 7, 
1996) (defining regulation of activities, as used by VA in DC 
7913).  Indeed, the Veteran testified before the Board at a 
travel board hearing in August 2009 that his physician had 
instructed him to engage in some exercise as long as he did 
not overdo it.  It does not appear that the Veteran has been 
advised to limit his physical activity.  Physical activity 
has been encouraged.  In order to meet the criteria for a 
higher rating of 40 percent, the Veteran must have been told 
by a physician that he should avoid strenuous occupational or 
recreational activities.  38 C.F.R. § 4.119, DC 7913.

While the Veteran here has been prescribed a restricted diet 
and oral hypoglycemic agents in an effort to control his 
diabetes, he has not been prescribed insulin or advised to 
limit his physical activity or avoid recreational activities.  
The Veteran's diabetes mellitus type II therefore did not 
warrant an initial rating in excess of 20 percent disabling 
for all periods under consideration.  As the preponderance of 
the evidence is against the claim for a higher rating, the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).

Erectile Dysfunction 

Complications of diabetes are evaluated separately unless 
they are part of the criteria used to support a 100 percent 
rating.  Noncompensable complications are deemed part of the 
diabetic process under DC 7913.  38 C.F.R. § 4.119, DC 7913, 
Note (1) (2009).

The Veteran's erectile dysfunction is considered part of the 
diabetic process under Diagnostic Code 7913, and rated as 
noncompensably disabling.  He contends a separate compensable 
rating is warranted.  

Erectile dysfunction is rated analogously under Diagnostic 
Code 7522 for deformity of the penis with loss of erectile 
power.  A 20 percent rating is the only rating assignable 
under that diagnostic code.  In order to be assigned a 20 
percent rating, two distinct elements are required:  the 
Veteran must have a penile deformity and there must be 
evidence of loss of erectile power.  38 C.F.R. § 4.115b, DC 
7522 (2009).  

In every instance where the schedule does not provide a 
compensable rating for a diagnostic code, a noncompensable 
rating will be assigned when the requirements for a 
compensable rating are not met.  38 C.F.R. § 4.31. 

Post-service private and VA medical records dated from 
February 2007 to August 2009 indicate that the Veteran 
received periodic treatment for mild erectile dysfunction.  
He took medication for his erectile dysfunction, but there 
was no evidence that he had any penis deformity.  The Veteran 
additionally testified at an August 2009 travel board hearing 
that he had no penile or testicular deformity and that his 
disability consisted of a loss of erectile power, for which 
he required medication.   

The medical evidence does not indicate, nor does the Veteran 
contend, that he has any deformity of the penis.  While the 
Veteran has reported loss of erectile power, without evidence 
of deformity of the penis there is no basis for the 
assignment of a separate compensable rating for erectile 
dysfunction.  Therefore, the Board finds that the 
preponderance of the evidence is against the claim and the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 
(2009).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide."  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in December 2006; a rating 
decision in May 2007; and a statement of the case in October 
2007.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claims, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the November 2008 supplemental statement of 
the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.


ORDER

An initial rating in excess of 20 percent disabling for 
diabetes mellitus type II is not warranted.  

A separate compensable rating for erectile dysfunction is not 
warranted.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


